[Not To Be Published]
PER CURIAM.
McArthur Johnson appeals from a jury verdict in favor of Union Pacific Railroad, his former employer, in his Americans with Disabilities Act case. Upon a thorough review of the record — and of Johnson’s appellate brief, which does not present us with any specific legal challenge to the jury verdict or to the trial — we conclude that the District Court’s1 judgment should be affirmed.
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Johnson’s motion for appointment of counsel.

. The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska.